Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 03/11/2022 for application number 17/692,636. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 and 09/13/2022, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In the specification, on page 3, para 00010 recites as, “****”.  
	Appropriate correction is required.
    Abstract
The abstract of the disclosure is objected to because:
The abstract recites, “In an example embodiment, a distributed power control system can include a datacenter and a remote master control system. The datacenter can include (i) computing systems, (ii) a behind-the-meter power input system configured to receive power from a behind-the-meter power source and deliver power to the computing systems, and (iii) a datacenter control system configured to control the computing systems and the behind-the-meter power input system. The remote master control system can be configured to issue instructions to the datacenter that affect an amount of behind-the-meter power consumed by the datacenter. The datacenter control system can receive, from a local station control system configured to at least partially control the behind-the-meter power source, a directive for the datacenter to ramp-down power consumption, and in response to receiving the directive, cause the computing systems to perform a set of predetermined operations correlated with the directive.”  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1- 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 20 of prior U.S. Patent No. 11,275,427. This is a statutory double patenting rejection. (Since all the claims are duplicate, examiner has only shown independent claim  1, 116 of both instant and U. S. Patent No. 11, 275, 427.
Instant Application – 17/692,636
U.S. Patent No. 11, 275,427
1. A distributed power control system comprising: a flexible datacenter comprising a plurality of computing systems powered by a power input system, the power input system configured to receive behind-the-meter power from a power generation station prior to the power undergoing step-up transformation for transmission to a grid, and to deliver the power to the plurality of computing systems; a local station control system associated with the power generation station, the local station control system configured to issue a first operational directive that affects an amount of power consumed by the flexible datacenter; a remote master control system operated independently of the local station control system and configured to issue a second operational directive that affects the amount of power consumed by the flexible datacenter; and a datacenter control system associated with the flexible datacenter and operable independently of the local station control system, the datacenter control system configured to control the amount of power consumed by the flexible datacenter by one or more of: (i) modulating the amount of power consumed by the flexible datacenter in response to the first operational directive; (ii) modulating the amount of power consumed by the flexible datacenter in response to the second operational directive; and (iii) modulating the amount of power consumed by the flexible datacenter based on at least one monitored condition.
1. A distributed power control system comprising: a flexible datacenter comprising a plurality of computing systems powered by a power input system, the power input system configured to receive behind-the-meter power from a power generation station prior to the power undergoing step-up transformation for transmission to a grid, and to deliver the power to the plurality of computing systems; a local station control system associated with the power generation station, the local station control system configured to issue a first operational directive that affects an amount of power consumed by the flexible datacenter; a remote master control system operated independently of the local station control system and configured to issue a second operational directive that affects the amount of power consumed by the flexible datacenter; and a datacenter control system associated with the flexible datacenter and operable independently of the local station control system, the datacenter control system configured to control the amount of power consumed by the flexible datacenter by one or more of: (i) modulating the amount of power consumed by the flexible datacenter in response to the first operational directive; (ii) modulating the amount of power consumed by the flexible datacenter in response to the second operational directive; and (iii) modulating the amount of power consumed by the flexible datacenter based on at least one monitored condition.
16. A system comprising: a flexible datacenter comprising a plurality of computing systems powered by a power input system, the power input system configured to receive behind-the-meter power from a power generation station prior to the power undergoing step-up transformation for transmission to a grid, and to deliver the power to the plurality of computing systems; a local station control system configured to issue a first operational directive that affects an amount of power consumed by the flexible datacenter; and configured to issue a second operational directive that affects the amount of power consumed by the flexible datacenter; and a datacenter control system associated with the flexible datacenter and operated independently of the local station control system and the remote master control system, the datacenter control system configured to control the amount of power consumed by the flexible datacenter by one or more of: (i) modulating the amount of power consumed by the flexible datacenter in response to the first operational directive; and (ii) modulating the amount of power consumed by the flexible datacenter in response to monitored conditions.
16. A system comprising: a flexible datacenter comprising a plurality of computing systems powered by a power input system, the power input system configured to receive behind-the-meter power from a power generation station prior to the power undergoing step-up transformation for transmission to a grid, and to deliver the power to the plurality of computing systems; a local station control system configured to issue a first operational directive that affects an amount of power consumed by the flexible datacenter; and configured to issue a second operational directive that affects the amount of power consumed by the flexible datacenter; and a datacenter control system associated with the flexible datacenter and operated independently of the local station control system and the remote master control system, the datacenter control system configured to control the amount of power consumed by the flexible datacenter by one or more of: (i) modulating the amount of power consumed by the flexible datacenter in response to the first operational directive; and (ii) modulating the amount of power consumed by the flexible datacenter in response to monitored conditions.


Dependent claims 2 – 15 and 17 – 20 are duplicate of claims 2 – 15 and 17 – 20 of U.S. Patent No. 11,275, 427.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186